Filed 3/20/14 P. v. Waters CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C071739

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. MF032627A,
                                                                                       MF032718B )
         v.

KEITH BRADLEY WATERS,

                   Defendant and Appellant.




         In February 2011, defendant pled guilty in case Nos. MF032627A (to possessing
cocaine) and MF032718B (to assault with a deadly weapon). The trial court imposed a
prison sentence and stayed its execution, granting defendant probation and imposing
various fines and fees among other conditions thereof. Defendant did not appeal the
court’s February 24, 2011 orders.




                                                             1
       Defendant subsequently admitted violating his probation by failing to report and,
in July 2012, the trial court lifted the stay and ordered the prison sentence executed with a
modification not relevant to defendant’s contention on appeal. Defendant appealed the
court’s July 9, 2012 orders of judgment.
                                      DISCUSSION
       Defendant’s sole contention on appeal is that the court erred in February 2011 by
ordering conditions of probation which included payment of a booking fee of $76 (in
both cases) and a “cite” fee of $10 (in case No. MF032627A). He contends these fees
must be stricken because, although they appear in the orders of probation signed by both
defendant and the court, the trial court did not orally impose them at sentencing. The
People contend defendant’s appeal of these orders is untimely. We agree.
       “A timely notice of appeal, as a general matter, is ‘essential to appellate
jurisdiction.’ [Citation.]” (People v. Mendez (1999) 19 Cal. 4th 1084, 1094.) The notice
of appeal in a criminal case must generally be filed within 60 days of the issuance of the
order being appealed. (Cal. Rules of Court, rule 8.308(a).) This time requirement is
mandatory and “appellate courts are without jurisdiction to consider an appeal which has
been taken subsequently to the expiration of the statutory period. [Citation.]” (People v.
Slobodion (1947) 30 Cal. 2d 362, 365-366.)
       The fees that defendant now contests were contained only in the trial court’s
February 2011 order granting probation. An order granting probation and imposing
sentence, the execution of which is suspended, is an appealable order (Pen. Code,
§ 1237, subd. (a)) and, “[i]n general, an appealable order that is not appealed becomes
final and binding and may not subsequently be attacked on an appeal from a later
appealable order or judgment.” (People v. Ramirez (2008) 159 Cal. App. 4th 1412, 1421.)
When a trial court grants probation, “a defendant has the opportunity to challenge the
sentence in an appeal from the order granting probation. [Citation.] If the defendant



                                              2
allows the time for appeal to lapse during the probationary period, the sentence becomes
final and unappealable. [Citation.]” (Ibid.)
       Because the July 2012 orders from which defendant appeals are not the source of
his contentions, which instead relate back to an earlier, appealable order that defendant
failed to timely appeal, we lack jurisdiction to address his contentions. He brings us no
challenges related to the July 2012 order. Accordingly, we must affirm.
                                      DISPOSITION
       The judgment is affirmed.




                                                        DUARTE               , J.



We concur:



      RAYE                  , P. J.



      MAURO                 , J.




                                               3